Case 5:18-cv-01530-ODW-PVC Document 91 Filed 05/14/20 Page 1 of 1 Page ID #:856



   1

   2

   3                                                                  JS-6
   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10

  11   ALTON D. STOWERS,                           Case No. EDCV 18-1530 -ODW (PVC)
  12                      Plaintiff,
  13         v.                                                JUDGMENT
  14   DEPUTY MACIAS, et al.,
  15                      Defendants.
  16

  17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19

  20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
  21   prejudice.
  22

  23   Dated: May 14, 2020
  24
                                                   OTIS D. WRIGHT, II
  25                                               UNITED STATES DISTRICT JUDGE
  26

  27

  28
